UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELLIOTT ROY BROWN,
Plaintiff-Appellant,

v.

SECRETARY OF THE AIR FORCE;
                                                               No. 98-2832
WILNET ASHLEY BROWN,
Defendants-Appellees.

UNIVERSITY OF VIRGINIA APPELLATE
LITIGATION CLINIC,
Amicus Curiae.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CA-97-657-3)

Argued: May 5, 2000

Decided: June 23, 2000

Before WIDENER and MOTZ, Circuit Judges, and
Irene M. KEELEY, United States District Judge for the
Northern District of West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Neal Lawrence Walters, UNIVERSITY OF VIRGINIA
SCHOOL OF LAW APPELLATE LITIGATION CLINIC, Char-
lottesville, Virginia, for Amicus Curiae. Debra Jean Prillaman, Assis-
tant United States Attorney, Richmond, Virginia, for Appellees. ON
BRIEF: Helen F. Fahey, United States Attorney, Richmond, Vir-
ginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Elliott Roy Brown appeals the district court's order dismissing his
action alleging violations of the Uniformed Services Former Spouses
Protection Act [the "USFSPA"], 10 U.S.C.A.§ 1408 (West 1998).
We find that the district court did not err either in its interpretation
of the statute or in its decision to decline jurisdiction over Brown's
state law claims.

A.

Congress enacted the USFSPA in an attempt to strike an appropri-
ate balance between preserving a military retiree's right to retirement
pay and protecting the rights of a former spouse and the children of
that retiree to appropriate support and maintenance. Subsection (d)(1)
of § 1408 of the USFSPA sets forth the parameters of what the Secre-
tary of the Air Force must do upon effective service of a court order
providing for the payment of alimony, if that order specifically pro-
vides for the payment of an amount of the disposable retired pay from
a member to the spouse or a former spouse of the member. The Secre-
tary's authority and duties under subsection (d)(1) are plainly limited
by some subsections not at issue in this appeal; however, in the event
that the Secretary acts in accordance with § 1408 and its regulations
in making payment, the Secretary has sovereign immunity under sub-
section (f)(1).

                     2
Appellant contends that the Secretary exceeded his authority under
subsection (d)(1), by making payments of a portion of appellant's
retirement pay to his ex-wife, Wilmet Brown, in direct contravention
of the plain, unambiguous language of the Effective Date provision
for that section of the statute. This Effective Date provision, set forth
in the Historical Notes for § 1006 of Pub. Law 97-252, states:

          However, in the case of a court order that became final
          before June 26, 1981, payments under such subsection
          [(d)(1)] may only be made in accordance with such order as
          in effect on such date and without regard to any subsequent
          modifications.

Mr. Brown alleges that, because the court order regarding his divorce
became final prior to June 26, 1981, the district court erred in effect-
ing a subsequent modification, which increased the payments to Wil-
met Brown from $200 per month to $1500 per month.

In rendering its decision upholding the Secretary's actions, the dis-
trict court looked beyond the plain language of the Effective Date
provision and reviewed the legislative history. From this analysis, the
Court concluded that the Effective Date provision concerns only court
orders relating to the division of property, rather than to maintenance
awards. Mr. Brown claims this analysis was improper. See Razlaf v.
United States, 510 U.S. 135, 147-48 (1994) (holding that a court
should not resort to legislative history when a statute is unambiguous
on its face).

Mr. Brown is correct that, under the most basic tenets of statutory
construction, "unless there is some ambiguity in the language of the
statute, a court's analysis must also end with the language of the stat-
ute." See Selgeka v. Carroll, 184 F.3d 337, 342-43 (4th Cir. 1999);
and Faircloth v. Lundy Packing Co., 91 F.3d 648, 653 (4th Cir. 1996),
cert. denied, 519 U.S. 1077 (1997). Nevertheless, there exists a nar-
row exception to this cardinal rule. See United States v. Morison, 844
F.2d 1057, 1063 (4th Cir.), cert. denied, 488 U.S. 908 (1988).
According to Morison,

          This rule is departed from only in those rare and"excep-
          tional circumstances," Burlington Northern R. Co. v.

                     3
          B.M.W.E., 481 U.S. ___, 107 S. Ct. 1841, 1860 (1987),
          where "a literal reading of [the] statute[will] produce a
          result demonstrably at odds with the intentions of its
          drafters," United States v. Locke, 471 U.S. 84, 93 (1985), or
          "where acceptance of that meaning would lead to absurd
          results . . . or would thwart the purpose of the statute," Trans
          Alaska Pipeline Rate Cases, 436 U.S. 631, 643 (1978) (cit-
          ing Commissioner v. Brown, 380 U.S. 563, 571 (1965)), or
          where "an absolutely literal reading of a statutory provision
          is irreconcilably at war with the clear congressional purpose,
          [in which case] a less literal construction . . . may be consid-
          ered." United States v. Campos-Serrano, 404 U.S. 293, 298
          (1971).

A literal reading of § 1408(d)(1) produces an absurd result, thwart-
ing the true purpose of the USFSPA to protect a former spouse's right
to support. In that case, the Secretary would be liable for deducting
from appellant Brown's retirement pay an amount for support and
maintenance of his former spouse, even though (1) the Secretary
acted in reliance upon a valid court order; (2) the court issuing that
order specifically retained jurisdiction over later modification of the
amount of support and maintenance; and (3) the statute only limited
the modification of divorce decrees in cases in which the military
retired pay originally was treated as marital property to be divided.
Mrs. Brown thus would not receive her rightful entitlement to ade-
quate support and maintenance, a result irreconcilably at odds with
the purpose of the statute as stated in its title. Morison permitted the
district court to look to the legislative history of§ 1408(d)(1) to avoid
this circumstance.

Applying Morison, a review of the legislative history of the statute
demonstrates why the Secretary's actions were appropriate. It also
reveals the significance of the date restriction in§ 1408(d)(1): June
25, 1981 is the day before the United States Supreme Court's decision
in McCarty v. McCarty, 453 U.S. 210 (1981). The Supreme Court
ruled in McCarty that, upon dissolution of a marriage, federal law
precluded a state court from dividing military non-disability retired
pay pursuant to state community property laws. Importantly, McCarty
did nothing to abrogate a state's right to garnish military retired pay
for the purpose of enforcing a support order. Id. at 235-36.

                     4
Congress then enacted § 1408(d)(1) in direct response to McCarty.
See Mansell v. Mansell, 490 U.S. 581 (1989). Congress wanted to
make clear that, in spite of McCarty, states could garnish retirement
pay for purposes of enforcing their community property laws. Even
so, Congress imposed the date restriction in § 1006(b) in order to pre-
vent state courts from reopening pre-McCarty decisions to retroac-
tively provide for the division of retired military pay as a marital
asset.

Here, the court issuing the Brown's divorce decree did not treat
Mr. Brown's military retired pay as marital property as happened in
McCarty; rather, it simply awarded Mrs. Brown an amount for her
monthly support and maintenance. Having retained jurisdiction to
modify this support and maintenance award, the court was free to
adjust the amount. Section 1408 of the USFSPA mandated the Secre-
tary to pay Mrs. Brown in accordance with any such modification;
thus, the district court's decision correctly affirmed the propriety of
the Secretary's actions.

B.

Having found that the Secretary's actions were authorized under
the USFSPA, the district court declined to exercise jurisdiction over
Mr. Brown's state law claims, finding them barred by the Rooker-
Feldman doctrine, which provides that federal courts lack jurisdiction
to hear claims adjudicated by state courts. See Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983); Suarez Corp. Indus. v.
McGraw, 125 F.3d 222, 228 (4th Cir. 1997). The district court also
noted that it would decline to exercise supplemental jurisdiction under
28 U.S.C. § 1367 in any event, because Mr. Brown's state law claims
involved substantially different facts from his claims asserted under
the USFSPA. The district court properly exercised its discretion in
this regard. See 28 U.S.C. § 1367(c)(3); United Mine Workers of
America v. Gibbs, 383 U.S. 715, 725 (1966).

For these reasons, we affirm the district court.

AFFIRMED

                     5